 In the Matter Of JALMER BERG, AN INDIVIDUALandLUMBER ANDSAWMILL WORKERS UNION, LOCAL #2667Case No. R4813.-Decided September 12, 1941Jurisdiction:logging industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to either of rival organizations; election necessary.Unit Appropriate for Collective Bargaining:all employees engaged in cutting,yarding, and loading, including hooktenders and regular truck drivers, butexcluding supervisors and clerical employees, and operators of trucks forhire.Definitions:operators of trucks for hire utilized by the Companyheldnot tobe employees of the Company.Mr. Harold Lant,of Bellingham, Wash., for Berg.Mr. L. Presley Gill,of. Seattle,Wash., for the Lumber Workers.Mr. Perry R. Gershon,of Seattle,Wash., for the I. W. A..Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 24, 1941, Lumber and Sawmill Workers Union, Local#2667, herein called the Lumber Workers, filed with the Regional-Director for the Nineteenth Region (Seattle, Washington) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Jalmer Berg, an individual,Bellingham,Washington, herein, called Berg, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On July 21, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.35 N. L.R. B., No. 74.357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 23, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon Berg, the Lumber Workers,and International Woodworkers of America, Local No. 2-46, C. I. 0.,herein called the I. W. A., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on July 29, 1941, at Bellingham, Washington,before Charles M. Brooks, the Trial Examiner duly designated bythe Chief Trial Examiner.All parties were represented by counselor other representatives, and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF BERGJalmer Berg is an individual engaged in the cutting, removal, andsale of timber near Glacier, Washington.During 1941, up to thetime of the hearing, Berg removed approximately 1,500,000 boardfeet of timber per month.Of this amount, Berg sold approximately1,000,000 board feet per month to Puget Sound Pulp and TimberCompany, located within the State of Washington.During thisperiod Berg furnished 8 per cent of the lumber used by Puget SoundPulp and Timber Company and Puget Sound Pulp and TimberCompany sold and shipped to points outside the State of Washingtonover 90 per cent of the, finished -products produced from timber sup-plied by Berg and other suppliers.Berg sold the remaining 500,000board feet of timber per month to. unnamed companies who ship asubstantial portion of their products to points outside the State ofWashington.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Union, Local #2667, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership Berg's employees.InternationalWoodworkers of America, Local No. 2-46, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership Berg's employees. JALMER BERGIII. THE QUESTION CONCERNING REPRESENTATION359Prior to the filing of the petition herein, the Lumber Workers andthe I.W. A. each applied to Berg for recognition as the exclusivebargaining representative of his employees.Berg refused to bargainwith either upon the ground that he did not know which unionrepresented a majority of his employees.A statement of a Field Examiner of the Board, introduced inevidence at the hearing, discloses that the Lumber Workers repre-sents a substantial number of employees in the unit hereinafter foundto be appropriate for the purposes of collective bargaining.,We find that a question has arisen 'concerning the representationof employees of Berg.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON,COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of Berg describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed, except as to so-called operatorsof trucks for hire, that all employees of Berg engaged in cutting,yarding, and loading, including hooktenders and regular truckdrivers, and excluding supervisors and office employees, constitutea unit appropriate for the purposes of collective bargaining.In the conduct of his business, Berg employs two regular truckdrivers to haul timber from the place of his logging operation tohis customers.In addition, Berg utilizes' the- services of eight 'op-erators of trucks for hire.The Lumber Workers and Berg claimthat' the eight operators are not employees of Berg and that theyshould be excluded from the appropriate unit.The I. W. A. wouldinclude them.'The parties stipulated that there are approximately 40 employees in this unit.TheField Examiner reported in substance as follows:The Lumber workers submitted 25 appli-cation cards.Of these, 22 bore signatures of persons on Berg's pay roll for May 22,1941.Two of the cards bore 1939 dates, 3 were dated in 1940,and 20 bore 1941 dates.The International submitted 13 undated application cards.Of these, 2 bore signaturesof persons listed on the pay roll of May 22, 1941.The business agent of the Internationalstated that 3 other employees are members of the International.One employee Isapparently a member in good standing of both unions. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Four of the eight operators of trucks for hire own the trucks theydrive.The remaining four drive trucks owned by a firm known asChandler Brothers.Two of the four trucks owned by ChandlerBrothers are driven by the brothers who make up the, firm, and twoare driven by truckers selected and paid by Chandler Brothers.Berg compensates the owners of the trucks for the use of theirtrucks, including the services of the operators, on the basis of a loadrate, the minimum of which is established by law of the State ofWashington. In general the fixed rate which Berg pays the truckowners has tended to approximate the minimum so established.Berg has no control over the methods of operation of any of theoperators driving trucks for hire other than by refusing to continuehis relationship with the owners of the trucks.The operators oftrucks for hire can determine for themselves their hours of work,the number and size of loads they will haul, and all other detailsconcerningmethods of operation.Occasionally,when convenientfor them, these operators haul logs for other timber companies.Berg carries liability insurance in connection with the trucks drivenby the two regular truck drivers on his pay roll and he pays Work-men's Compensation and Social Security payments for these twodrivers.While Berg makes advances for Workmen's Compensationand Social Security payments to the four operators who own theirown trucks, such advances are deducted from the compensation other-wise due them.2Berg makes no advances or payments on accountofWorkmen's Compensation or Social Security with respect tothe operators of trucks- owned by Chandler Brothers.We find thatoperators of trucks for hire are not employees of Berg within themeaning of Section 2 (3) of the Act.3We will exclude them fromthe unit.We find that all employees of Berg engaged in cutting, yarding,and loading, kncluding hooktenders, and regular truck drivers, butexcluding supervisors and office employees, and operators of trucksfor hire, constitute a unit appropriate for the purposes of collectivebargaining.We further find that such unit will insure to employeesof Berg the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.2 Berg makes the advances by making payments directly to the State of Washingtonand then subtracts such payments from the compensation which would be otherwise duethe truck owners.s SeeMatter of Theurer WagonWorks,Inc.andInternational Union, UnitedAutomobileWorkers of America, Locals 259 and374, 18 N. L. R. B. 837;Matter of Houston ChronicalPublishing CompanyandHouston Newsboys Union Local456,28 N. L. R. B. 1043;Matter of Twentieth Century-Few Film Corp.andScreen Publicists Guild,32 N. L. R. B. 717;Matter of Paramount Pictures,Inc.andScreen Readers Guild of New York,33 N. L. It. B.447; Cf.Matter of Stockholders Publishing Company, Inc,andLos AngelesNewsboysLocalIndustrial Union No.75, C. I.0., 28 N.L. R. B 1006. JALMER BERGVI.THE DETERMINATION OF REPRESENTATIVES361We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At thehearing the parties expressed no opinion with respect to the dateto be used in fixing eligibility for voting purposes. In accordancewith our usual practice, we shall direct that an election by secretballot be held among those employees in the appropriate unit whowere employed during the pay-roll period immediately preceding theDirection of Election herein, subject to such limitations and addi-tions as areset forth hereinafter in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Jalmer Berg, Bellingham, Washington,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All employees of Jalmer Berg, engaged in cutting, yarding andloading, including hooktenders, and regular truck drivers, but ex-cluding supervisors and office employees, and operators of trucksfor hire, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National La-bor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section. 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Jalmer Berg, Bellingham, Washington, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all employees of Jalmer Berg, Belling-ham, Washington, engaged in cutting, yarding, and loading, whosenames appear on the pay roll of Jalmer Berg for the pay-roll period 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDnext preceding the date of this Direction of Election, including hook-tenders, and regular truck drivers, and employees who did not workduring said pay-roll period because they were ill, on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding supervisors and office employees,operators of trucks for hire, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by Lumber and Sawmill Workers Union, Local #2667,affiliated with the American Federation of Labor, or by InternationalWoodworkers of America, Local No. 2 46, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining, or by neither.